SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 28March 2013  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits 28 March 2013 LLOYDS BANKING GROUP PLC NOTICE OF ANNUAL GENERAL MEETING In accordance with Listing Rule 9.6.1, Lloyds Banking Group plc has submitted today the following documents to the National Storage Mechanism. · Notice of 2013 Annual General Meeting · Form of Proxy for the 2013 Annual General Meeting These documents will shortly be available for inspection at www.hemscott.com/nsm.do A copy of the notice of the 2013 Annual General Meeting is available through the 'Shareholder Meetings' ('Shareholder Info') page within the 'Investors' section of our website www.lloydsbankinggroup.com. -END- For further information: Group Secretariat Marc Boston +44 (0)20 7356 2108 Head of Plc, Group Secretariat Email: marc.boston@lloydsbanking.com Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Charles King Name:Charles King Title: Investor Relations Director Date:28March 2013
